     Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 1 of 21




 1    MARGO A. RAISON,COUNTY COUNSEL
      By: Kathleen Rivera, Deputy(SBN 211606)
 2    Kern County Administrative Center
      1115 Truxtun Avenue, Fourth Floor
 3    Bakersfield, CA 93301
      Telephone 661-868-3800
 4    Fax 661-868-3805

 5    Attorneys for Defendant County of Kern
 6

      ERICKSEN ARBUTHNOT
 7
      Attorneys at Law
 8    Michael Lehman,Esq(SBN 133523)
      2440 W.Shaw Ave., Ste 101
 9    Fresno, CA 93711
      Telephone 559-449-2600
10
      Fax 559-449-2603

11
      Attorneys for Defendant Michael Clark
12

13                                  UNITED STATES DISTRICT COURT

14                                EASTERN DISTRICT OF CALIFORNIA

15    H.M.,                                                    Case No.:

16
                               Plaintiff,                      NOTICE OF REMOVAL OF ACTION

17    V.                                                    PURSUANT TO 28 U.S.C.§ 1441(A)
                                                            (FEDERAL QUESTION)
18    COUNTY OF KERN,DEPUTY
      MICHAEL CLARK and DOES 1 to 100,
19    inclusive.
20
                               Defendants.
21

22            TO THE CLERK OF THE COURT OF THE ABOVE-ENTITLED COURT:

23            PLEASE TAKE NOTICE that Defendants County of Kem and Michael Clark hereby
24    remove to this Court the State Court action described below.

25            1.      On August 26, 2020, an action was commenced in the Superior Court of the

26    State of California in and for the County of Kern, entitled H.M. v. County of Kem, Deputy
27
                                                           1
28
      Notice of Removal of Action Pursuant to 28 U.S.C. § 1441(A)
     Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 2 of 21




 1    Michael Clark, at al., as case number BCV-20-101992. The Complaint is attached hereto as

 2    Exhibit "A".

 3           2.       The first date upon which Defendants received a copy of said Complaint was

 4    August 27, 2020, when Defendant County of Kern was served with a copy of said Complaint

 5    and Summons from the said State Court. A copy of the Summons is attached as Exhibit"B."

 6           3.       Plaintiffs purported to serve the individual Defendant, Michael Clark a copy of

 7    the Summons and Complaint. Despite any defects in this service, the County of Kern accepts

 8    service on the remaining Defendants.

 9           4.       This action is a civil action of which this Court has original jurisdiction under 28

10    U.S.C. §1331, and is one which may be removed to this Court by Defendants pursuant to the

11    provisions of 28 U.S.C. §1441(a) in that it arises under statute or constitutional provision. The

12    Complaint alleges federal claims of violation of civil rights pursuant to 42 U.S.C. §1983 and

13    California State law claims. This Court has supplemental jurisdiction over the state law claims

14    pursuant to 28 U.S.C §1367(a) in that the state claims are related to the federal civil rights

15    claims, having arisen out of the same occurrence and being part of the same case or

16    controversy under Article III of the United States Constitution.

17

18    Dated: September 18, 2020                MARGO A. RAISON, COUNTY COUNSEL

19
                                               By:./s/ Kathleen Rivera
20                                                 Kathleen Rivera, Deputy
                                                   Attorney for Defendant County of Kern
21

22    Dated: September 17, 2020                ERICKSEN ARBUTHNOT


23
                                               By:./s/ Michael Lehman
24                                                   Michael Lehman, Esq.
                                                     Attorney for Michael Clark
25

26

27

28
     Notice of Removal of Action Pursuant to 28 U.S.C. § 1441(A)
Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 3 of 21




                Exhibit A
         Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 4 of 21



                                                                                    ELECTRONICALLY FILED
                                                                                         8/26/202010:52 AM
1
     DANIEL RODRIGUEZ,ESQ.,SEN 096625                                          Kem County Superior Court
2    CHANTAL TRUJILLO,ESQ.,SEN 289493                                           By Candlce Rocha,Deputy
     DANAY GONZALEZ,ESQ.,SEN 316755
3
     RODRIGUEZ & ASSOCIATES
4    A PROFESSIONAL LAW CORPORATION
5
     1128 Truxtun Avenue
     EakersEeld,CA 93301
6    Tel. No.:(661)323-1400
7    Fax No.:(661)323-0132
8
     Attorneys for Plaintiff,
9    H.M.

10


11   H.M.,                                           Case No.: BCV-20-101992
12
                                 Plaintiff,
13


14
              vs.                                    COMPLAINT FOR DAMAGES;
                                                     DEMAND FOR JURY TRIAL
15
     COUNTY OF KERN,DEPUTY
16   MICHAEL CLARK,and DOES 1 to 100,
                                                                   Cocie No
     inclusive.                                                    BY OtOTf OF Ti^                            /
17
                                                                                          .           f   r
18                               Defendants.
                                                                    Sopies Fyrrti
19


20                                                                 Fiifed by ilU Swnv
                                                                                 KAfHl.KslH KnAUSiT
                                                                        ^Cierk
                                                                          Cterk of the Boacd of
                                                                                             oi i»u|
                                                                                                Supervisors
21


22


23
                                         CLAIM FOR DAMAGES
24


25
                                               COMPLAINT
26
         Plaintiff H.M. alleges in her Complaint against Defendants COUNTY OF KERN,
27
     DEPUTY MICHAEL CLARK,and DOES 1 to 100,inclusive (collectively refened to as
28
     "Defendants"), as follows:



                                COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                    - 1-
         Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 5 of 21




1
                                 JURISDICTION AND VENUE
2


3
           1.     This Complaint is asserted H.M.(referred to as **Plaintiff'), for
4
     compensation, as follows:
5


6
                a. FIRST CAUSE OF ACTION: Violation of Plaintiffs Rights Pursuant to 42
7
                  U.S.C.§ 1983 against Defendants COUNTY OF KERN,DEPUTY
8
                   MICHAEL CLARK and DOES 1 to 100, inclusive;
9
                b. SECOND CAUSE OF ACTION: Gender Violence in Violation of California
10
                  CivU Code § 52.4 against Defendants COUNTY OF KERN,DEPUTY
11
                   MICHAEL CLARK and DOES 1 to 100, inclusive;
12
                c. THIRD CAUSE OF ACTION: Violation of PlaintifTs rights under
13
                   California Civil Code §51.9 against Defendants COUNTY OF KERN,
14
                   DEPUTY MICHAEL CLARK and DOES 1 to 100,inclusive;
15
                d. FOURTH CAUSE OF ACTION: Violation of the Unnih Civil Rights Act,
16
                   California Civil Code § § 51,52 against Defendants COUNTY OF KERN,
17
                   DEPUTY MICHAEL CLARK and DOES 1 to 100,inclusive;
18
                e. FIFTH CAUSE OF ACTION: Negligent Hiring, training, retention,
19
                   supervision, and/or discipline against Defendants COUNTY OF KERN,
20
                   DEPUTY MICHAEL CLARK and DOES 1 to 100,inclusive;
21
                f. SIXTH CAUSE OF ACTION: Assault under California Law against
22

                   Defendants against Defendants COUNTY OF KERN,DEPUTY MICHAEL
23

                   CLARK and DOES 1 to 100,inclusive;
24


25
                g. SEVENTH CAUSE OF ACTION:Intentional Infliction of Emotional

26
                   Distress Under California Law against Defendants COUNTY OF KERN,
27                 DEPUTY MICHAEL CLARK and DOES 1 to 100,inclusive;
28




                              COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 6 of 21




1
                h. EIGHTH CAUSE OF ACTION: Conspiracy against Defendants COUNTY
2
                   OF KERN.DEPUTY MICHAEL CLARK and DOES 1 to 100. inclusive;
3
                   and
4
                i. NINTH CAUSE OF ACTION:Sexual Battery in Violation of California
5
                   Civil Code § 1708.5 against Defendants COUNTY OF KERN.DEPUTY
6
                   MICHAEL CLARK and DOES 1 to 100. inclusive.
7


8
           2.      Venue is proper in the Superior Court of the State of California,for the
9
     County of Kem.in that the underlying acts, omissions,injuries, and related facts and
10
     circumstances upon which the present action is based occurred in the City of Bakersfield.
11
     at or near Fastrip,630 Airport drive. Bakersfield. California 93308 in the County of Kem
12
     within the boundaries of this Court. Further, this Court is the proper court because at least
13
     one defendant resides in its Jurisdictional area. This Court has jurisdiction over the
14
     present matter because, as delineated within this complaint,the nature of the claims and
15
     amounts in controversy meet the requirements forjurisdiction in the Superior Court.
16


17

           3.      Plaintiffs Complaint is an action that exceeds $25,000 and is an Unlimited
18

     Civil Case.
19


20

                         PARTIES AND OTHER RELEVANT ACTORS
21


22

           4.      At all times relevant hereto. Plaintiff H.M.is a resident of the County of
23

     Kem.Califomia.
24


25


26
           5.      Plaintiff H.M.is a competent adult. Given the sensitive nature of this action,

27
     and in order to preserve Plaintiffs privacy interests as well as her safety, she will be
28
     identified in this claim only by her initials H.M. Defendants are aware of and indeed
     know the full name and identity of the Plaintiff.


                              COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                   -3-
         Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 7 of 21




 1


2
           6.     At all times relevant hereto. Defendant COUNTY OF KERN and COUNTY
3
     OF KERN SherifTs Department is and was a public entity, duly organized and existing
4
     under and by virtue of the laws of the State of California.
5


6
           7.     At all relevant times herein. Defendant COUNTY OF KERN:
7


8
                  a.      received federal financial assistance within the meaning of 29 U.S.C.
9
                       § 794(a)and Zukle v. Regents of University of California^ 166 F.3d 1041,
10
                       1045(9th Cir. 1999)
11
                  b. constituted ''programs or activities" within the meaning of 29 U.S.C.
12
                       § 794(b)in that said Defendants were instrumentalities of state or local
13
                       government;
14
                  c. were public entities within the meaning of42 U.S.C.§ 12131(1); and
15
                  d. were "business establishments" within the meaning of the Unruh Act,
16
                       California Civil Code §§§ 51,51.5,51.5.
17


18
           8.     At all times relevant hereto. Defendant DEPUTY MICHAEL CLARK and
19
     DOES 1 to 100,inclusive, were residents of the County of Kem,and at all times
20
     mentioned herein were acting under color of law, to wit, under the color of the statutes,
21
     ordinances, regulations, policies, customs,and usages of defendant COUNTY OF KERN
22
     and the COUNTY OF KERN Sheriffs Department, and under the color of the statutes,
23
     regulations, policies of the State of California. Said defendants were acting within their
24
     capacity as employee, agent, representative and servant of the Defendant COUNTY OF
25
     KERN and COUNTY OF KERN Sheriff's Department.
26

27
           9.    Plaintiff is unaware of the true names and capacities of the Defendants sued
28
     herein as DOES 1 through 100,inclusive, and therefore sues these Defendants by such


                               COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                   -4.
         Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 8 of 21




1
     fictitious names. Plaintiff will amend this Complaint to allege the true names and
2
     capacities when ascertained. Plaintiff is informed and believes, and on that basis alleges,
3
     that each of the fictitiously named Defendant is liable in the manner set forth below for
4
     the acts,conduct and/or omissions concerning the events and happenings herein referred
5
     to, which proximately caused the damages and injuries to Plaintiff as alleged herein.
6


7
           10.    Plaintiff is informed and believes, and on that basis alleges, that at all times
8
     and places mentioned herein,each Defendant was the agent, representative and/or
9
     employee of each of the remaining Defendants and was acting within the course and
10
     scope of said agency, representation and/or employment.
11


12
           11.    In performing and engaging in the acts alleged herein,each Defendant was
13
     acting under color oflaw, to wit, under the statutes of the State of California and the
14
     ordinances, regulations, customs,and practices of Defendant COUNTY OF KERN.
13


16
          FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
I?
                                       CLAIM FOR DAMAGES
18


19
           12.    Plaintiff has complied with the California Tort Claims Act, California
20
     Government Code § 910 er seq.
21


22
            13.   The date, place, and other circumstances of the occurrences or transactions
23
     that give rise to this Claim are as follows:
24


25
                  a. At all relevant times.Plaintiff was an individual living in Bakersfield,
26
                     California.
27


28




                              COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                    -5-
     Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 9 of 21




1
            b. At all relevant times herein. Defendants DEPUTY MICHAEL CLARK and
2
               DOES 1 to 100,inclusive, were:(i)Sheriffs Deputies, agents, and/or
3
               employees of the Kem County Sheriffs Office, and Defendant COUNTY
4
               OF KERN;and (ii) acting within the course and scope of said employment
5
               and agency, under color of law.
6


7
            c. At said time and place, and at all relevant times herein. Plaintiff H.M.
8
               complied to the best of her ability with all lawful orders and instructions by
9
               Defendant DEPUTY MICHAEL CLARK and DOES 1 to 100, inclusive,
10
               and all other public ofQcers and peace ofOcers.
11


12
            d. The incidents that are the basis of this Claim began on or about August
13
               2019 and continued through October 13,2019,at or near Fastrip,630
14
               Airport Drive, Bakersfield, California 93308 in the County of Kem.
15


16
            e. At all relevant times herein. Plaintiff H.M. was an employee of Fastrip,
17
               located on 630 Airport Drive, Bakersfield, California 93308 in the County
18
               of Kem.Fastrip is a gas station and convenience store.
19



            f. At all relevant times herein, Defendant DEPUTY MICHAEL CLARK was
               a customer of Fastrip who visited the store on a frequent basis, in his Kem
               County Sheriffs Deputy uniform and/or in his Kem County Sheriffs
               Deputy patrol vehicle, within the course and scope of his employment.


            g. Within said time and at said place. Defendant DEPUTY MICHAEL
               CLARK made inappropriate and/or sexually suggestive comments,
               remarks,and/or statements to Plaintiff.




                       COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                           -6-
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 10 of 21




 1
                 h. Within said time and at said place. Defendant DEPUTY MICHAEL
2
                    CLARK wrote inappropriate and sexually suggestive writings on paper,
3
                    including on Fastrip receipts. This was done despite Plaintiffs request to
4
                     Defendant DEPUTY MICHAEL CLARK for him to stop because such
5
                    comments made her feel uncomfortable.
6


7
                 i. Within said time and at said place. Defendant DEPUTY MICHAEL
8
                    CLARK threatened Plaintiff.
9


10
                 j. Within said time and at said place. Defendant DEPUTY MICHAEL
11
                    CLARK grabbed Plaintiffs hand without her consent.
12


13
                 k. On or about late August to early September, Defendant DEPUTY
14
                     MICHAEL CLARK grabbed,groped, touched, and/or molested Plaintiffs
15
                     buttocks and made sexually suggestive comments.
16


17
                 1. Throughout the said time and place. Plaintiff repeatedly told Defendant
18
                     DEPUTY MICHAEL CLARK to stop his inappropriate and/or threatening
19
                    conduct as well as his sexually suggestive comments and made her feel
20
                    intimidated, threatened, and uncomfortable. All of Defendant DEPUTY
21
                     MICHAEL CLARK*s interactions with Plaintiff were while he was in his
22
                     Deputy Sheriffs uniform and/or while he had his patrol vehicle.
23


24
           14.   As an actual, legal and proximate result of the intentional, deliberately
25
     indifferent, reckless, negligent and otherwise wrongful conduct of Defendants, and each of
26
     them.Plaintiff was assaulted, harassed,sexually harassed, intimidated, threatened, and
27
     sexually assaulted by Defendant DEPUTY MICHAEL CLARK,and incurred and suffered
28




                            COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                 -7.
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 11 of 21




1
     physical pain, mental pain and anguish, emotional distress, medical expenses,lost earnings
2
     and lost earning capacity.
3


4
           15.    At all relevant times herein. Defendants, and each of them,owed a duty to
5
     Plaintiff to avoid causing, without adequate cause,justification or provocation, her to be
6
     subjected to:(a)being placed in fear of physical touching;(b)battery;(c)assault;(d)sexual
7
     assault,(e)sexual harassment;(f) harassment;(g)being subjected to intentional infliction of
8
     emodonal distress; and(h)negligently inflicted physical and emotional harm.
9


10


11
            16.   Defendants, and each of them,breached their duty to Plaintiff by intentionally,

12
     recklessly, negligently, and/or carelessly causing Plaintiff H.M.to be subjected to:(i) being
13
     placed in fear of physical touching;(ii) assault,(iii) battery;(iv)sexual assault;(v)sexual
14   harassment;(vi) harassment;(vii) being subjected to intentional infliction of emotional
15   distress; and (viii) negligently inflicted physical and emotional harm.
16


17                                   FIRST CAUSE OF ACTION
18                 Violatioii of Plaintiff's Rights Pursuant to 42 U^.C.§ 1983.
19
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
20
                                   DOES 1 through 100,inclusive.]
21


22
            17.   Plaintiff realleges and incorporates by reference all of the other allegadons
23
     set forth in this Complaint as if fiilly set forth herein.
24


25
            18.   Defendants' failure to prevent and remedy the sexual assaults, harassment,
26
     degrading treatment, and privacy violations by Defendants and employees of COUNTY
27


28
     OF KERN,and DOES 1 through 100,inclusive, consdtutes an official policy, custom,
     pattern or pracdce that has deprived Plaintiff of her consdtutional right bodily integrity


                               COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                    -8.
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 12 of 21




 1
     and right to privacy without due process of law in violation of the Fourth, Eighth and
2
     Fourteenth Amendments of the United States Constitution and 42 U.S.C.§ 1983.
3
            19.   The deprivation of constitutional rights alleged in this Complaint are the
4
     direct result of official policy, custom, and practices of Defendants and each of them.
5


6

                                   SECOND CAUSE OF ACTION
7
                  Gender Violence In Violation of California Civil Code § 52.4
8


9
             [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,

10
                                    and DOES 1 through 100,inclusive.]
11


12
           20.    Plaintiff realleges and incorporates by reference all of the other allegations
13   set forth in this Complaint as if fiilly set forth herein.
14


15         21. In engaging in and performing the acts, omissions, and conduct alleged
16   herein. Defendants DEPUTY MICHAEL CLARK and DOES 1 to 50,inclusive, while
17   acting within the course and scope of their employment with Defendants COUNTY OF
18
     KERN,and the Kem County Sheriffs Department,engaged in acts of gender violence
19
     and violated Plaintiffs rights under California Civil Code § 52.4.
20


21
           22.    As an actual, direct, proximate and legal result of the wrongful conduct by
22
     Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive, Plaintiff:(a)
23
     suffered and incurred severe physical injuries,severe emotional injuries and distress, and
24
     medical expenses; and(b) will suffer and incur future continuing emotional distress, and
25

     medical expenses.
26


27


28
           23. Plaintiff is entitled to recover her attorneys* fees pursuant to California Civil
     Code § 52.4(a).


                               COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                    -9.
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 13 of 21




2
           24.    Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive are
3
     legally responsible for, and has a duty to pay all of the damages, punitive or exemplary
4
     damages, penalties, attorneys* fees, and costs set forth in this causing o faction pursuant
5
     to California Government Code § 820(a).
6


7
           25.    Defendants COUNTY OF KERN,and DOES 51 to 100, inclusive, are
8

     legally responsible for, and have duty to pay, all of the damages, punitive or exemplary
9


10
     damages, penalties, attorneys* fees, and costs set forth in this causing o faction pursuant
11
     to California Government Code §815.2(a).

12


13                                  THIRD CAUSE OF ACTION

14                 Violation of PlaintifTs Rights Pursuant to Civil Code § 51.9
15     [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
16                                DOES 1 through 100,inclusive.]
17


18
           26.    Plaintiff realleges and incorporates by reference all of the other allegations
19
     set forth in this Complaint as if fully set forth herein.
20


21
           27.    At all relevant times. Defendants DEPUTY MICHAEL CLARK and Does 1
22
     to 50,inclusive, subjected Plaintiff to sexual harassment in the course of a business,
23
     service, or professional relationship.
24


25
           28.    Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive made
26


27
     sexual advances,solicitations, sexual requests,demands for sexual compliance by
28
     Plaintiff, or engaged in other verbal, visual, or physical conduct of a sexual nature or of a
     hostile nature based on gender.


                              COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                   -10.
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 14 of 21




2
           29.    These advances by Defendants DEPUTY MICHAEL CLARK and Does 1 to
3
     50,inclusive were unwelcome, pervasive,and severe.
4


5
           30.    Plaintiff was unable to easily terminate the relationship.
6


7
           31.    Plaintiff has suffered or will suffer economic loss or disadvantage or
8

     personal injury, including, but not limited to, emotional distress or the violation of a
9

     statutory or constitutional right.
10


It


12
           32.    Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive are

13   legally responsible for, and has a duty to pay all of the damages, punitive or exemplaiy
14   damages, penalties, attorneys* fees, and costs set forth in this causing o faction pursuant
15   to California Government Code § 820(a).
16


17         33.    Defendants COUNTY OF KERN and DOES 51 to 100,inclusive, are
18
     legally responsible for, and have a duty to pay,all of the damages, punitive or exemplary
19
     damages, penalties, attorneys' fees, and costs set forth in this causing o faction pursuant
20
     to California Government Code §815.2(a).
21


22
                                  FOURTH CAUSE OF ACTION
23
            Violation of the Unruh Civil Rights Act, California Civil Code §§ 51,52
24
             [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
25

                                   and DOES 1 through 100,inclusive.]
26


27
            34.   Plaintiff realleges and incorporates by reference all of the other allegations

28
     set forth in this Complaint as if fully set forth herein.



                              COMPLAINT FOR DAMAGES: DEMAND FOR JURY TRIAL
                                                   - II -
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 15 of 21




 1
             35.   Defendant COUNTY OF KERN,is a '^business establishments*' within the
2
     meaning of the Unruh Act,California Civil Code § 51 and California Civil Code § 51.5.
3


4
             36.   In engaging in and performing the acts, omissions and conduct alleged
5
     herein. Defendants violated or aided or incited the violation of,or made discrimination or
6
     distinction contrary to, the Unruh Act, California Civil Code § 51,and/or California Civil
7
     Code §51.5.
8


9


10
             37.   In engaging in and performing the acts, omissions and conduct alleged

11
     herein. Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive, violated
12
     or aided or incited the violation of, or made discrimination or distinction contrary to, the
13   Unruh Act, California Civil Code § 51,and/or California Civil Code § 51.5, and are
14   therefore liable for said acts, omissions and conduct pursuant to California Civil Code §
15   52(a)
16


17
                                    FIFTH CAUSE OF ACTION
18
              Negligent Hiring^ Training,Retention,Supervision,and/or Discipline
19
              [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
20
                                   and DOES 1 through 100,inclusive.]
21


22
             38.   Plaintiff realleges and incorporates by reference all of the other allegations
23
     set forth in this Complaint as if fully set forth herein.
24


25
             39.   Prior to and on August 2019 to October 13,2019, and at all relevant times
26


27
     herein. Defendants COUNTY OF KERN and the Kern County Sheriffs Office, and their
28
     employees, agents, supervisors, managers and/or representatives,DOES 51 to 100,
     inclusive:



                              COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                   - 12.
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 16 of 21




1
                        a. were negligent and careless with respect to the hiring, training,
2
                           supervision, discipline, and retention of the Defendants DEPUTY
3
                           MICHAEL CLARK,and DOES 1 through 50,inclusive;
4
                        b. knew or should have known of the unEtness of Defendants DEPUTY
5
                           MICHAEL CLARK,and DOES 1 through 50,inclusive and such
6
                           unfitness posed a substantial risk of personal injury to Plaintiff or
7
                           others in the same circumstances;
8

                        c. knew or should have known that DEPUTY MICHAEL CLARK,and
9


10
                           DOES 1 through 50,inclusive, were persons who could not be trusted

11
                           to act properly without being supervised, trained, and/or disciplines;
12
                        d. were negligent and careless with respect to their failure to properly
13                         train Defendants DEPUTY MICHAEL CLARK and DOES 1 to 50,

14                         inclusive, including but not limited to;(1)sexual assault;(2)sexual
15                          harassment;(3)harassment; and (4)intimidation; and
16                      e. the negligence and carelessness of Defendants COUNTY OF KERN
17                          and Kem County Sheriffs Office includes but is not limited to, the
18
                           failure to properly train Defendants DEPUTY MICHAEL CLARK,
19
                            and DOES 1 to 50,inclusive.
20


21
           40.    As an actual, legal and proximate result of said Defendants* deliberate
22
     indifference, recklessness, negligence and carelessness. Plaintiff has suffered general and
23
     special damages,including but not limited to personal injuries and emotional distress
24
     trauma,and damages alleged herein.
25


26

27
           41.    At all relevant times. Plaintiff complied to the best of her(and indeed
28
     anyone*s) ability with all lawful orders and instructions by Defendants DEPUTY



                             COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                 -13-
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 17 of 21




     MICHAEL CLARK,and DOES 1 to 50,inclusive, and all other public officers and peace
     officers.
3


4
                                      SIXTH CAUSE OF ACTION
5
                                      Assault Under California Law
6
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
7

                                   DOES 1 through 100,inclusive.]
8


9
           42.    Plaintiff realleges and incorporates by reference all of the other allegations set
10
     forth in this Complaint as if fiilly set forth herein.
11


12
           43.    In engaging in and performing the acts, omissions, and conduct alleged herein,
13
     Defendants DEPUTY MICHAEL CLARK,and DOES 1 to 50,inclusive, while acting
14
     within the course and scope of their employment with Defendant COUNTY OF KERN
15
     intended to cause and did cause Plaintiff to suffer apprehension of an immediate harmful
16
     contact.
17


18
           44.     Defendants DEPUTY MICHAEL CLARK,and DOES 1 to 50,inclusive, are
19
     legally responsible for, and have a duty to pay all of the damages, punitive or exemplary
20
     damages, penalties, attorneys' fees, and costs set forth in this causing o facdon pursuant to
21
     California Government Code § 820(a).
22


23
            45.    Defendant COUNTY OF KERN and DOES 51 to 100,inclusive, are legally
24
     responsible for,and have duty to pay, all of the damages, punidve or exemplary damages,
25
     penalties, attorneys' fees, and costs set forth in this causing o faction pursuant to California
26
     Government Code §815.2(a).
27


28




                               COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                    - 14-
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 18 of 21




 1
                                    SEVENTH CAUSE OF ACTION
2
             Intentional Infliction of Emotional Distress Under California Law
3
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
4
                                   DOES 1 through 100,inclusive.]
5


6
           46.     Plaintiff realleges and incorporates by reference all of the other allegations
7
     set forth in this Complaint as if fully set forth herein.
8


9
           47.     In engaging in and performing the acts, omissions, and conduct alleged
10
     herein, Defendants DEPUTY MICHAEL CLARK,and DOES 1 to 50,inclusive, while
M

     acting within the course and scope of their employment with Defendant COUNTY OF
12


13
     KERN,engaged in conduct that was outrageous and carried out with the intent to cause,

14
     and did in fact cause. Plaintiff extreme and severe emotional distress. As an actual direct

15
     proximate and legal result of the acts, omissions and conduct of Defendants, Plaintiff
16   suffered, and seeks to recover for, extreme and enduring mental, physical and emotional
17   pain, distress, shock,agony,and suffering,in an amount according to proof at trial.
18


19                                   EIGHTH CAUSE OF ACTION
20
                               Civil Conspiracy under California law
21
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
22
                                   DOES 1 through 100,inclusive.]
23


24
           48.     Plaintiff realleges and incorporates by reference all the other allegations set
25
     forth in this Complaint as if iiilly set forth herein.
26


27
           49. Plaintiff was harmed by Defendants, and each of them, through the alleged
28
     actions. Defendants and each of them, are responsible for the harm because Defendants,


                              COMPLAINT FOR DAMAGES:DEMAND TOR JURY TRIAL
                                                    -15-
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 19 of 21




1
     and each of them, were part of a conspiracy to commit the above alleged violations and
2
     tons.

3


4
             50.   Defendants,and each of them, were aware that each other Defendant
5-
     planned to injure Plaintiff.
6


7
             51.   Defendants,and each of them,agreed with each other Defendant and
8
     intended that the injury to Plaintiff be committed.
9


10
                                     NINTH CAUSE OF ACTION
11
                   Sexual Battery in Violation of California Civil Code § 1708.5
12
              [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
13
                                    and DOES 1 through 100,inclusive.]
14


15
             52.   Plaintiff realleges and incorporates by reference all of the other allegations
16
     set forth in this Complaint as if fully set forth herein.
17


18


19
             53.   In engaging in and performing the acts, omissions, and conduct alleged

20
     herein. Defendant DEPUTY MICHAEL CLARK while acting within the course and
21
     scope of his employment with Defendant COUNTY OF KERN,engaged in acts of
22   gender violence and violated Plaintiffs rights under California Civil Code § 1708.5.
23


24           54.   As an actual, direct, proximate and legal result of the wrongful conduct by
25   Defendants, and each of them. Plaintiff:(a)suffered and incurred severe physical
26   injuries, severe emotional injuries and distress,and medical expenses; and(b) will suffer
27
     and incur future continuing emotional distress,and medical expenses.
28




                               COMPLAINT FOR DAMAGES:DEMAND FOR JURY TRIAL
                                                   - 16-
        Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 20 of 21




           55.   Defendant DEPUTY MICHAEL CLARK,is legally responsible for, and has
     a duty to pay all of the damages, punitive or exemplary damages, penalties, attorneys'
3
     fees, and costs set forth in this causing o faction pursuant to California Government Code
4
     § 820(a).
5


6
           56.   Defendant COUNTY OF BAKRESFIELD and DOES 51 TO 100,inclusive,
7
     are legally responsible for, and have duty to pay, all of the damages, punitive or
8

     exemplary damages, penalties, attorneys' fees,and costs set forth in this causing o faction
9

     pursuant to California Government Code §815.2(a).
10


11


12                                    ATTORNEYS'FEES AND COSTS

13


14      57.      Pursuant to the provisions of42 U.S.C.§ 1988 and California Civil Code §
15   52.1(h), Plaintiff is entitled.to and demands an award of reasonable attorneys' fees and costs
16   attendant to prosecuting this action in an amount to be determined according to proof at trial.
17


18
                                          PRAYER FOR RELIEF
19


20
        WHEREFORE,Plaintiff seeks damages as follows:
21


22
           a.     General damages-In an amount to be proven at trial;
23
           b.     Special damages-In an amount to be proven at trial;
24
           c.     Punitive damages- Against the individual Defendants, in an amount to be
25
                  proven at trial;
26
           d.     An award of prejudgment interest;
27
           e.     An award of post-judgment interest pursuant to 28 U.S.C. § 1961(a);
28
           f.     Attorney's fees and costs of suit incurred herein; and


                             COMPLAINT FOR DAMAGES;DEMAND FOR JURY TRIAL
                                                 .17-
       Case 1:20-cv-01339-NONE-JLT Document 2 Filed 09/18/20 Page 21 of 21




 1
         g.    For such other and further relief as the Court deems just and proper.
2


3


4
     DATED: August 25.2020                     RODRIGUEZ & ASSOCIATES
5


6


7
                                                            lY GONZALEZ
8                                                     Attorneys for Plaintiffs
9


10


11


12


13


14


15


16


17


18


19


20


21


22


23

24


25


26


27


28




                          COMPLAINT R)R DAMAGES:DEMAND FOR JURY TRIAL
                                             .18.
